[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________
                                                                    FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 05-12467
                                                                 October 28, 2005
                            Non-Argument Calendar
                                                                THOMAS K. KAHN
                          ________________________                  CLERK

                            Agency No. A96-440-086

LING DONG,

                                                                            Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                         Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                               (October 28, 2005)

Before DUBINA, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Ling Dong, a native and citizen of China, petitions this Court to review the

final order of the Board of Immigration Appeals (“BIA”), which affirmed without

opinion the decision of the immigration judge (“IJ”) denying Dong’s application
for relief under the United Nations Convention Against Torture and Other Cruel,

                                                                                                  1
Inhuman, or Degrading Treatment or Punishment (“CAT”), 8 C.F.R. § 208.16(c).

The IJ determined that Dong failed to establish that it was more likely than not that

she would be tortured upon return to China. On appeal, Dong claims that because

her father offended the Chinese government by failing to repay a debt and she is an

illegal emigrant, she will be subject to arrest and continuous detention

accompanied by beating and deprivation of food and clothing, by or at the

acquiescence of the Chinese government, if she returns to China. After thorough

review of the record and the parties’ briefs, we deny the petition for review.

       Where, as here, the BIA summarily affirms the IJ’s decision, the IJ’s

decision becomes the final agency determination subject to review. See Mendoza

v. U.S. Att’y Gen., 327 F.3d 1283, 1284 n.1 (11th Cir. 2003). To the extent the

IJ’s decision was based on legal determinations, our review is de novo.

Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001). The IJ’s factual

determinations are reviewed under the substantial evidence test, meaning that we

will “affirm the IJ’s decision if it is supported by reasonable, substantial, and



       1
         We will not review Dong’s arguments in support of asylum and withholding of removal
under the INA because she withdrew these arguments during her hearing before the IJ. See Al
Najjar v. Ashcroft, 257 F.3d 1262, 1283 n.12 (11th Cir. 2001) (“there shall be no review of a claim
‘if the alien has not exhausted the administrative remedies available to him as of right under the
immigration laws and regulations.’” (citations omitted)).

                                                2
probative evidence on the record considered as a whole.” Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (quoting Al Najjar v. Ashcroft, 257

F.3d 1262, 1283-84 (11th Cir. 2001)). “To reverse the IJ’s fact findings, we must

find that the record not only supports reversal, but compels it.” Mendoza v. U.S.

Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (withholding of removal claim).

That evidence in the record may also support a contrary conclusion is not enough

to justify a reversal. Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004),

cert. denied, --- U.S. ----, 125 S. Ct. 2245, 161 L. Ed. 2d 1063 (2005).

      At the evidentiary hearing before the IJ, Dong admitted that she entered the

United States with a false passport and stated that she sought withholding only

under the CAT. To qualify for withholding of removal under Article 3 of the CAT,

the applicant must show that it is more likely than not that she will be tortured if

returned to the country of removal. 8 C.F.R. § 208.16(c)(2). Torture is defined as:

      any act by which severe pain or suffering, whether physical or mental,
      is intentionally inflicted on a person for such purposes as obtaining
      from him or her or a third person information or a confession,
      punishing him or her for an act he or she or a third person has
      committed or is suspected of having committed, or intimidating or
      coercing him or her or a third person, or for any reason based on
      discrimination of any kind, when such pain or suffering is inflicted by
      or at the instigation of or with the consent or acquiescence of a public
      official or other person acting in an official capacity.

8 C.F.R. § 208.18(a)(1). CAT relief carries a higher legal standard than asylum,

and thus is very difficult to meet. See Al Najjar, 257 F.3d at 1303. “[F]or an act to
                                          3
constitute ‘torture’ under CAT, it must be: (1) an act causing severe physical or

mental pain or suffering; (2) intentionally inflicted; (3) for an illicit or proscribed

purpose; (4) by or at the instigation of or with the consent or acquiescence of a

public official who has custody or physical control of the victim; and (5) not

arising from lawful sanctions.” Cadet v. Bulger, 377 F.3d 1173, 1181 (11th Cir.

2004).

         Our review of the record reveals the following with regard to Dong’s

testimony in support of her application: (1) Dong testified she was pursued by

Chinese police, but the harassment stopped after she and her father signed a

document relating to the sale of their home; and (2) Dong stated that if she returned

to China, she would be subjected to fines for having illegally departed the country.

On this record, we conclude the evidence presented in this case would not compel

a reasonable factfinder to find that it is more likely than not that Dong would be

subjected to torture, within the meaning of Cadet, upon her return to China.

Accordingly, we deny her petition for review.

         PETITION DENIED.




                                          4